Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action which was re-issued on 25-September-2020, applicant has filed an Amendment with Remarks on 28-December-2020 [herein “Arguments/Remarks”].
In the filing, applicant has made corrections to the specification to correct minor informalities noted in the Non-Final Office Action. In addition, applicant has made a number of amendments to the claims: these are summarized below.
Independent claim 1 has been amended to change the phrase “calculate an inverted bit number representing different bit values” to now read “calculate an inverted bit number . At the end of the claim, a new limitation has been added which reads “wherein the inverted bit number is a number of inverted cells representing a memory cell having different bit values in the plurality of read data among the memory cells in the selected physical page”.
Claim 4 has been amended to modify the phrase “determine whether the read reclaim operation on the physical page” to now read “determine whether the read reclaim operation on the selected physical page”.
Claim 5 has been amended to modify the phrase “determines that the read reclaim operation on the physical page is to be performed” to now read “determines that the read reclaim operation on the selected physical page is to be performed”.
“determines that the read reclaim operation on the physical page is to be performed” to now read “determines that the read reclaim operation on the selected physical page is to be performed”.
Claim 7 has been amended to modify the phrase “determines that the read reclaim operation on the physical page is to be performed” to now read “determines that the read reclaim operation on the selected physical page is to be performed”.
Independent claim 9 has been amended to add the following new limitation at the end of the claim: “wherein the inverted bit number is a number of inverted cells representing a memory cell having different bit values in the first and second read data among memory cells in the physical page”.
Independent claim 14 has been amended to modify the phrase “receiving read data from the memory device” to now read “receiving a plurality of read data from the memory device”. The phrase “generating inverted cell information based on the read data” has been modified to now read “generating inverted cell information based on the plurality of read data”. The phrase “determining whether a read reclaim operation on the selected page is to be performed based on the inverted cell information” has been modified to now read “determining whether a read reclaim operation on the selected page is to be performed based on an inverted bit number included in the inverted cell information”. In addition, the following new limitation has been added at the end of the claim: “wherein the inverted bit number is a number of inverted cells representing a memory cell having different bit values in the plurality of read data among memory cells in the selected page”.
“and receiving second read data corresponding to the second read command” to now read “and receiving second read data corresponding to the second read command from the memory device”.
Any claims/ specification objections and rejections not repeated below are withdrawn due to applicant's amendments.
	
Response to Arguments
Applicant’s arguments filed 28-December-2020 have been fully considered but they are not persuasive.
Applicant’s argument is centered on the U.S.C. 103 rejection of Independent claim 1 as being taught by U.S. Patent Publication 20140063940 (Chen et al) [herein “Chen”], in view of U.S. Patent Publication 20180137060 (Park et al) [herein “Park”]. In particular, applicant argues that the limitation “perform a read reclaim operation on the selected physical page, based on the inverted bit number” is not taught by the prior art of record, and specifically that the highlighted phrase “based on the inverted bit number” is not taught by Park.
Examiner notes, however that immediately before the presentation of this limitation in the Non-Final Office Action, Chen is cited as teaching the following: (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]). Examiner notes that this is a flow chart, with step 1562 specifically choosing a next step to perform based on the inverted bit number. As a U.S.C. 103 rejection is based on the obviousness of a combination of teachings from different pieces of 
Applicant then further argues that independent claims 9 and 14 should be allowed as essentially similar to claim 1, and that all dependent claims should be allowed due to their dependence on claims which applicant argues are allowable. Examiner also respectfully disagrees with this conclusion.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20140063940 (Chen et al) [herein “Chen”], in view of U.S. Patent Publication 20180137060 (Park et al) [herein “Park”].
Regarding claim 1 –
	Chen teaches a memory device including a plurality of memory cells; and a memory controller configured to, (Fig 3, Items 200 “MEMORY ARRAY” and 244 “Controller”).
	Chen also teaches control the memory device to perform a plurality of read operations on memory cells in a selected physical page among the plurality of memory cells, (Fig 15A, steps 1502 “Read at initial level” and 1508 “Read at shifted level”).
	In addition, Chen teaches calculate an inverted bit number (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153).
	Chen also teaches based on the inverted bit number, (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]). Examiner notes that this is a flow chart, with step 1562 specifically choosing a next step to perform based on the inverted bit number.
wherein the inverted bit number is a number of inverted cells representing a memory cell having different bit values in the plurality of read data among the memory cells in the selected physical page, (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]).
	Chen does not teach and perform a read reclaim operation on the selected physical page.
	Park, however teaches and perform a read reclaim operation on the selected physical page, “Here, "read reclaim" refers to an operation of transferring data of the first block BLK0 to another block, deleting the data from the first block BLK0, and reusing the first block BLK0” (Page 6, Paragraph [0083]).
	Chen and Park are analogous art because they are both directed to efficient methods for management of programming non-volatile memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s techniques for detecting wear in blocks of non-volatile memory (NVM) by comparing paired reads with Park’s techniques for management of the Read Reclaim process for physical memory blocks to achieve the obvious result of added efficiency in handling of the Read Reclaim process for NVM.

Regarding claim 2 –
	The combination of Chen and Park teach all the limitations of claim 1 above.
a command generator configured to generate first and second read commands for reading data of the selected physical page, (e.g. Chen, Fig 3, Item 220 “CONTROL CIRCUITRY”) and an inverted cell information generator configured to generate inverted cell information based on first and second read data respectively corresponding to the first and second read commands, (e.g. Chen, Fig 16, Item 494).
	Park teaches and a read reclaim controller configured to determine whether the read reclaim operation on the selected physical page is to be performed based on the inverted cell information, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (e.g. Park, Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.

Regarding claim 3 –
	The combination of Chen and Park teach all the limitations of claim 2 above.
	Chen also teaches wherein the inverted cell information generator includes: a first read data storage configured to store the first read data, (Fig 16, Item 494a “Latch 1”).
Chen also teaches a second read data storage configured to store the second read data (Fig 16, Item 494b “Latch 2”).
and an exclusive OR (XOR) operator configured to generate the inverted cell information by performing an XOR operation on the first read data and the second read data, (Fig 16, Item 499 “XOR”).

Regarding claim 4 –
	The combination of Chen and Park teach all the limitations of claim 2 above.
	Chen and Park also teaches wherein the read reclaim controller includes: an inverted bit counter configured to calculate the inverted bit number by counting a number of inverted bits in the inverted cell information, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?”) plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153) and a threshold value storage configured to store a threshold value, “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153])- examiner notes that it would be obvious to a person of ordinary skill in the art prior to the filing of the claimed invention that in order to be usable as a threshold value it must be stored and available for comparison and also teaches a comparator configured to compare the inverted bit number with the threshold value, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?”) plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153), where the comparison in step 1562 requires a device to perform the comparison, hence a comparator.
and a read reclaim determiner configured to determine whether the read reclaim operation on the selected physical page is to be performed based on the comparison result of the comparator, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (e.g. Park, Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.
	Chen and Park are analogous art because they are both directed to efficient methods for management of programming non-volatile memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s techniques for detecting wear in blocks of non-volatile memory (NVM) by comparing paired reads with Park’s techniques for management of the Read Reclaim process for physical memory blocks to achieve the obvious result of added efficiency in handling of the Read Reclaim process for NVM.

Regarding claim 5 –
	The combination of Chen and Park teach all the limitations of claim 4 above.
	Park also teaches wherein, when the inverted bit number is greater than or equal to the threshold value as the comparison result of the comparator, the read reclaim determiner determines that the read reclaim operation on the selected physical page is to be performed, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.

Regarding claim 6 –
The combination of Chen and Park teach all the limitations of claim 5 above.
	Park also teaches wherein, when the read reclaim determiner determines that the read reclaim operation on the selected physical page is to be performed, the memory controller stores data stored in the selected physical page in another physical page, “Here, "read reclaim" refers to an operation of transferring data of the first block BLK0 to another block, deleting the data from the first block BLK0, and reusing the first block BLK0. In more detail, valid pages stored in the first block BLK0 may be read, and the read valid pages may be programmed to a second block that is a different block.” (Page 6, Paragraph [0083]).

Regarding claim 7 –
	The combination of Chen and Park teach all the limitations of claim 6 above.
	Park also teaches an internal memory configured to store an address mapping table including a mapping relationship between logical and physical addresses, (Fig 2, Item 112 “MEMORY” and item 112c “MAPPING TABLE”).
	Additionally, Park teaches wherein, when the read reclaim determiner determines that the read reclaim operation on the selected physical page is to be performed, the memory controller updates the address mapping table stored in the internal memory, “In more detail, valid pages stored in the first block BLK0 may be read, and the read valid pages may be programmed to a second block that is a different block. Accordingly, a block address in the mapping table is changed to the second block” (Page 6, Paragraph 0083]).

Regarding claim 8 –
	The combination of Chen and Park teach all the limitations of claim 2 above.
	Park also teaches wherein the memory controller performs error correction on at least one of the first read data and the second read data and transfers the error-corrected data to a host, (Fig 4, Item 115a “ECC ENGINE” to Item 200 “HOST”) plus “The ECC engine 115a may detect an error bit of the data DATA, and may provide error bit information EBI regarding the detected error bit to the RR/RPM manager 1112. In addition, the ECC engine 115a may correct the error bit when the error bit is plural in number and the number of the error bits is less than a first reference value” (Page 6, Paragraph [0081]).

Regarding claim 9 –
	Chen teaches a memory controller for controlling a memory device under the control of a host, the memory controller comprising:  (Fig 3, Items 200 “MEMORY ARRAY” and 244 “Controller”).
	Chen also teaches a command generator configured to generate first and second read commands for controlling the memory device to repeatedly perform a read operation on a physical page in response to a read request from the host, (Fig 3, Item 220 “CONTROL CIRCUITRY”) and  (Fig 15A, steps 1502 “Read at initial level” and 1508 “Read at shifted level”).
	Chen additionally teaches an inverted cell information generator configured to generate inverted cell information based on first and second read data received from the memory device respectively corresponding to the first and second read commands, (Fig 16, Item 494).
Chen also teaches based on an inverted bit number included in the inverted cell information, (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]). Examiner notes that this is a flow chart, with step 1562 specifically choosing a next step to perform based on the inverted bit number.
In addition, Chen teaches wherein the inverted bit number is a number of inverted cells representing a memory cell having different bit values in the first and second read data among memory cells in the physical page, (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]).
	Chen does not teach and a read reclaim controller configured to generate a control signal for performing a read reclaim operation on the physical page.
	Park, however teaches and a read reclaim controller configured to generate a control signal for performing a read reclaim operation on the physical page, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.
	Chen and Park are analogous art because they are both directed to efficient methods for management of programming non-volatile memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s techniques for detecting wear in blocks of non-volatile memory (NVM) by comparing paired reads with Park’s techniques for management of the Read Reclaim process for physical memory blocks to achieve the obvious result of added efficiency in handling of the Read Reclaim process for NVM.

Regarding claim 10 –
	The combination of Chen and Park teach all the limitations of claim 9 above.
	Chen also teaches wherein the inverted cell information generator includes:  a first read data storage configured to store the first read data; (Fig 16, Item 494a “Latch 1”).
	Additionally, Chen teaches a second read data storage configured to store the second read data; (Fig 16, Item 494b “Latch 2”).
	Chen also teaches and an XOR operator configured to generate the inverted cell information by performing an XOR operation on the first read data and the second read data, (Fig 16, Item 499 “XOR”).

Regarding claim 11 –
	The combination of Chen and Park teach all the limitations of claim 9 above.
	Chen and Park also teaches an inverted bit counter configured to calculate the inverted bit number by counting a number of inverted bits in the inverted cell information, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153) and a threshold value storage configured to store a threshold value, “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153) examiner notes that it would be obvious to a person of ordinary skill in the art prior to the filing of the claimed invention that in order to be usable as a threshold value it must be stored and available for comparison and also teaches a comparator configured to compare the inverted bit number with the threshold value, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153), where the comparison in step 1562 requires a device to perform the comparison, hence a comparator.
	Park teaches and a read reclaim determiner configured to determine whether the read reclaim operation on the physical page is to be performed based on the comparison result of the comparator, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (e.g. Park, Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.

Regarding claim 12 –
	The combination of Chen and Park teach all the limitations of claim 11 above.
	Park also teaches wherein, when the inverted bit number is greater than or equal to the threshold value, the read reclaim determiner generates a control signal to control the memory device to perform the read reclaim operation on the physical page, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.

Regarding claim 13 –
	The combination of Chen and Park teach all the limitations of claim 12 above.
	Park also teaches further comprising an internal memory configured to store an address mapping table, wherein the address mapping table stored in the internal memory is updated in response to the control signal, (Fig 2, Item 112 “MEMORY” and item 112c “MAPPING TABLE”) plus “In more detail, valid pages stored in the first block BLK0 may be read, and the read valid pages may be programmed to a second block that is a different block. Accordingly, a block address in the mapping table is changed to the second block” (Page 6, Paragraph 0083]).

Regarding claim 14 –
Chen teaches a method for operating a memory controller, the method comprising: issuing a read command for repeatedly reading a selected page of a memory device, (Fig 15A, steps 1502 “Read at initial level” and 1508 “Read at shifted level”).
Chen also teaches and receiving a plurality of read data from the memory device; (Fig 15A, steps 1504 “Transfer read data into first set of data latches” and 1510 “Transfer read data into second set of data latches”).
Additionally, Chen teaches generating inverted cell information based on the plurality of read data; (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153).
Chen also teaches based on an inverted bit number included in the inverted cell information (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]). Examiner notes that this is a flow chart, with step 1562 specifically choosing a next step to perform based on the inverted bit number.
wherein the inverted bit number is a number of inverted cells representing a memory cell having different bit values in the plurality of read data among memory cells in the selected page, (Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (Page 11, Paragraph [0153]).
Chen does not teach and determining whether a read reclaim operation on the selected page is to be performed.
Park, however teaches and determining whether a read reclaim operation on the selected page is to be performed, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.
	Chen and Park are analogous art because they are both directed to efficient methods for management of programming non-volatile memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chen’s techniques for detecting wear in blocks of non-volatile memory (NVM) by comparing paired reads with Park’s techniques for management of the Read Reclaim process for physical memory blocks to achieve the obvious result of added efficiency in handling of the Read Reclaim process for NVM.

Regarding claim 15 –
	The combination of Chen and Park teach all the limitations of claim 14 above.
	Chen also teaches wherein the issuing of the read command to the memory device and the receiving of the read data from the memory device include: issuing a first read command for reading the selected page; (Fig 15A, step 1502 “Read at initial level).
	Additionally, Chen teaches receiving first read data corresponding to the first read command from the memory device, (Fig 15A, steps 1504 “Transfer read data into first set of data latches”).
	Chen also teaches issuing a second read command for re-reading the selected page, (Fig 15A, step 1508 “Read at shifted level”).
	Chen further teaches and receiving second read data corresponding to the second read command from the memory device, (Fig 15A, step 1510 “Transfer read data into second set of data latches”).

Regarding claim 16 –
	The combination of Chen and Park teach all the limitations of claim 15 above.
	Chen also teaches wherein the generating of the inverted cell information based on the read data includes generating the inverted cell information by performing an XOR operation on the first read data and the second read data, (Fig 16, Item 499 “XOR”).

Regarding claim 17 –

	Chen and Park also teaches wherein the determining of whether the read reclaim operation on the selected page is to be performed includes: counting a number of bits of a first value, among two values, in the inverted cell information to generate a counted result, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153) and comparing the counted result with a threshold, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153).
	Park teaches and determining whether the read reclaim operation on the selected page is to be performed based on the comparison result, “When the number of the error bits is less than the first reference value and greater than or equal to a second reference value, the RR/RPM manager 1112 may determine the first block BLK0 to be a read reclaim target” (e.g. Park, Page 6, Paragraph [0083]) where “RR/RPM” is the Read Reclaim/ Replacement Manager, and specifying a threshold range for determining whether or not read reclaim will be used simply implies a lower and an upper threshold.

Regarding claim 18 –
	The combination of Chen and Park teach all the limitations of claim 17 above.
wherein the determining of whether the read reclaim operation on the selected page is to be performed includes determining that the read reclaim operation on the selected page is to be performed when the counted result is greater than or equal to the threshold, (e.g. Chen, Fig 15B Items 1560 “Perform XOR between data in first and second latches” and 1562 “Mis-compares > N?” plus “In step 1562, the number of mis-compares that was found is compared to a threshold number ("N'')” (e.g. Chen, Page 11, Paragraph [0153).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111